Bliss, J.
(dissenting). I dissent from the opinion for reversal and vote to affirm the judgment below. I do this principally upon the authority of International Harvester Company v. Kentucky (234 U. S. 579). As in that case, we have here a continuous course of a large volume of business and business conduct by the appellants over a considerable period of time in the State of New York. We have agents interviewing prospects, explaining the plan, inspecting the property, recommending changes to reduce the risk and even carrying application blanks. These agents obtained the execution of’ these applications. The payment of the premiums or “ deposits,” as they are called, is made within the State of New York. The agents of the insurer are within the State, not occasionally but with uninterrupted continuity soliciting and obtaining contracts, servicing the risks and adjusting the losses. The agents then keep in constant touch with the subscribers and give the usual fire insurance service. Also the usual insurance methods are followed as to losses. They are investigated and adjusted here, although payment comes from Chicago, and if no satisfactory adjustment is made suit may be brought in New York. The volume of business thus transacted in New York has been large and has down through the years covered something over 50,000 risks. This all indicates a continuous and steady course of business conduct rather than isolated transactions. We must look to the substance of this insurance business and not merely to its outward form. While there has been a well-prepared attempt to avoid the semblance of doing business within our State, when the nature of the business itself is analyzed it cannot be distinguished from that of any other foreign fire insurance company doing business here.
I, therefore, vote to affirm the judgment below.
Judgment reversed on the law and facts, and judgment may be entered in conformity herewith.
Findings of fact and conclusions of law inconsistent herewith are reversed and disapproved.
Decision and findings may be settled on five days’ notice before Mr. Justice Foster at Liberty, N, Y,